1

2

3                                                                         JS-6
4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   GARY SCHERER,                             )   Case No. CV 18-8240 FMO (JPRx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   SANDRA M. DEMPSEY, et al.,                )
                                               )
15                      Defendants.            )
                                               )
16
           Pursuant to the parties’ Joint Stipulation for Dismissal Pursuant to F.R.Civ.P. 41(a)(1)
17
     (Document No. 12), the above-captioned case is dismissed with prejudice.
18
     Dated this 20th day of December, 2018.
19

20                                                                      /s/
                                                              Fernando M. Olguin
21                                                          United States District Judge

22

23

24

25

26

27

28
